
	

115 S2244 IS: Promoting Women in the Aviation Workforce Act
U.S. Senate
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2244
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2017
			Ms. Collins (for herself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To create opportunities for women in the aviation industry.
	
	
		1.Short title
 This Act may be cited as the Promoting Women in the Aviation Workforce Act.
 2.FindingsThe Congress finds the following: (1)Women make up over 50 percent of the national workforce, but are significantly underrepresented in the aviation industry. Women represent only 2 percent of airline mechanics, 4 percent of flight engineers, 5 percent of repairmen, 26 percent of air traffic controllers, 18 percent of flight dispatchers, and 6 percent of pilots.
 (2)Twelve percent of students enrolled in AABI-accredited programs are women. (3)Women have made tremendous contributions to aviation while under steep adversity. Courageous women like Blanche Scott, Amelia Earhart, Bessie Coleman, Ada Brown, and so many others paved the way for women in aviation and engineering. Their leadership shall be valued and remembered as we continue to grow the influence of women in aviation.
 (4)Programs like the annual Girls in Aviation Day established by Women in Aviation International in September 2015 help young women be introduced to the different opportunities that are open to women in the aviation and aerospace industry. Support for these efforts will go a long way in supporting women’s aspirations in these fields.
 3.Sense of Congress regarding women in aviationIt is the sense of Congress that the aviation industry should explore all opportunities, including pilot training, science, technology, engineering, and mathematics education, and mentorship programs, to encourage and support female students and aviators to pursue a career in aviation.
		4.Supporting women’s involvement in the aviation field
 (a)Advisory BoardTo encourage women and girls to enter the field of aviation, the Administrator of the Federal Aviation Administration shall create and facilitate the Women in Aviation Advisory Board (referred to in this section as the Board), with the objective of promoting organizations and programs that are providing education, training, mentorship, outreach, and recruitment of women into the aviation industry.
 (b)CompositionThe Board shall consist of members whose diverse background allows them to contribute balanced points of view and ideas regarding the strategies and objectives set forth in section 4(f).
 (c)SelectionNot later than 9 months after the date of enactment of this Act, the Administrator shall appoint members of the Board, including representatives from the following:
 (1)Major airlines and aerospace companies. (2)Nonprofit organizations within the aviation industry.
 (3)Aviation business associations. (4)Engineering business associations.
 (5)United States Air Force Auxiliary, Civil Air Patrol. (d)Period of AppointmentMembers shall be appointed to the Board for the duration of the existence of the Board.
 (e)CompensationBoard members shall serve without compensation. (f)DutiesNot later than 18 months after the date of enactment of this Act, the Board shall present a comprehensive plan for strategies the Administration can take, which include the following objectives:
 (1)Identifying industry trends that directly or indirectly discourage women from pursuing careers in aviation, including—
 (A)possible differences between women minority groups; and (B)possible differences between women who live in rural, suburban, and urban areas.
 (2)Coordinating the functions of airline companies, nonprofit organizations, and aviation and engineering associations to facilitate support for women pursuing careers in aviation.
 (3)Creating opportunities to expand existing scholarship opportunities for women in the aviation industry.
 (4)Enhancing aviation training, mentorship, education, and outreach programs that are exclusive to women.
				(g)Reports
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall submit a report to—
 (A)the Committee on Transportation and Infrastructure of the House of Representatives and (B)the Committee on Commerce, Science, and Transportation of the Senate.
 (2)Availability onlineThe Administrator shall make the report publicly available online and in print.  